Citation Nr: 1339063	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal was later transferred to the RO in Los Angeles, California.  

In July 2013, the Veteran and his spouse testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing is of record.  During the hearing the Veteran submitted additional evidence, including photographs, accompanied by a signed waiver of initial RO consideration of this newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

However, the Board notes that copies of VA treatment records dated in August 2010, January 2012, and August 2013 are found on the Veteran's Virtual VA eFolder without a waiver of initial RO consideration of the submitted material.  It appears these submissions have not been reviewed by the Agency of Original Jurisdiction.  Therefore, the Board will remand this additional evidence in accordance with the instructions below.  See 38 C.F.R. § 20.1304(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  



REMAND

Unfortunately, a remand is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

The Board notes that almost two years before the Veteran testified before the undersigned in July 2013, he was seen for a VA audiological examination in September 2011.  According to that examination report, the Veteran told the examiner that he thought his hearing loss was due to ear canal infections from using polluted water in Korea.  This report also noted that the Veteran last experienced his intermittent tinnitus a number of years ago, so no current diagnosis of tinnitus was given.  In addition, the VA examiner failed to provide any medical nexus opinion concerning whether any hearing loss and tinnitus were due to military service.  

However, during his July 2013 Board hearing, the Veteran testified at length about exposure to acoustic trauma while stationed in Korea during the Korean War, in addition to statements about possible exposure to infections.  He stated that he was stationed with a military advisory group to train Korean soldiers, who practiced firing artillery nearby, and who took practice on the firing range for three to four days a week during the period the Veteran was stationed in Korea.  The Veteran testified that it was "always noisy" and he never had hearing protection.  He also said that after discharge from service he worked for years as a graphic artist and did not need any hearing protection.  See hearing transcript at pp. 4-5, 11, 13-14, 16.  The Veteran also testified that his ears were ringing constantly now.  Id. at p. 7.  

In view of the fact that the Veteran recently provided credible testimony of current hearing loss and tinnitus symptoms and of his exposure to acoustic trauma during wartime service in Korea, the Board finds that affording the Veteran a further VA audiological examination in this appeal to determine whether a diagnosis of tinnitus is appropriate and to provide a medical opinion as to whether any currently diagnosed hearing loss and tinnitus are due to military service, to include exposure to acoustic trauma during wartime service in Korea.  

The Board also notes that there is some confusion in the record as to which organization represents the Veteran on this appeal.  While an unrevoked power of attorney from the California Department of Veterans Affairs is found in the claims file, a VA Form 21-22 (Appointment of Veterans Service Organization As Claimant's Representative) dated in July 2012 is also found in the claims file which indicates the Veterans for Foreign Wars would represent him.  However, a July 2013 letter from the RO notified the Veteran that he needed to complete and return a current version of the VA Form 21-22 and that he had elected a new representative on an outdated form.  Moreover, July 2012 correspondence from the Disabled American Veterans indicated that a VA Form 21-22 had been executed in favor of the Disabled American Veterans as the Veteran's representative in this appeal.  Finally, the transcript of the Veteran's July 2013 Board hearing identifies his representative on the title page as being from the California Department of Veterans Affairs, but on page 2 as being from the Disabled American Veterans.  

Therefore, on remand, the RO/AMC should clarify which service organization currently represents the Veteran and ensure that a current unrevoked VA Form 21-22 in favor of the correct organization is included in the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall clarify with the Veteran whether he is represented on this appeal by the California Department of Veterans Affairs, the Veterans of Foreign Wars, or the Disabled American Veterans and ensure that a current unrevoked VA Form 21-22 appears in the claims file.  

2.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for any claimed hearing loss and tinnitus disorders.  After the Veteran has signed the appropriate releases and provided same, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Sepulveda VAMC, the West Los Angeles VAMC, or VA's clinic in Lancaster, California, for the period from August 2013.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo an appropriate VA audiological examination to determine the nature, extent, onset, and etiology of the claimed disorders on appeal.  The Veteran's claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  He or she shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's relevant lay statements of his history of the claimed disabilities, especially his Board hearing testimony.  The examiner also is requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinions as to the following:

a) Whether hearing loss disability and tinnitus are currently manifested, and, if so, a diagnosis of such disorders should be made; and

b) Whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested hearing loss disorder and tinnitus are etiologically related to the Veteran's period of active service from January 1951 to January 1954, to include exposure to acoustic trauma or to ear infection.  

A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



